Citation Nr: 1522897	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depression prior to November 1, 2012.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative lumbar disk disease prior to November 1, 2012.


REPRESENTATION

Appellant represented by:	Vaughn R. Simms, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to July 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, a May 2010 rating decision granted service connection for a back disorder and assigned a 10 percent evaluation, effective April 29, 2009.  In June 2010, the Veteran filed a notice of disagreement with the rating assigned, and in a following October 2010 rating decision, the RO increased the rating to 20 percent, effective April 29, 2009.  

In a November 2010 rating decision, the RO granted service connection for depression and assigned a 30 percent rating effective June 9, 2010.  The Veteran filed a notice of disagreement with the rating assigned in January 2011.  In February 2012, the RO issued a statement of the case for both the initial rating claims for the back disability and depression.

Thereafter, in a February 2012 rating decision, the RO proposed to sever service connection for the back disorder and for depression.

The Veteran submitted a substantive appeal (VA Form 9) in response to the February 2012 statement of the case, which adjudicated the issues for increased ratings for the back and depression disabilities.  The Veteran requested a Travel Board hearing.  Moreover, the Veteran stated that he was in disagreement with the proposal to sever service connection for his disabilities.  

In an August 2012 rating decision, the RO severed service connection for the back disorder and for depression beginning November 1, 2012.  The Veteran filed a timely notice of disagreement in October 2012, and a statement of the case was issued in December 2013.  However, a review of the record demonstrates that the Veteran has not file a substantive appeal (VA Form 9) regarding the severance issues.  As such, those issues are not currently before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the procedural development of this case and for reasons expressed below, the Board finds that this case must be remanded for further development.  

The Board notes that the Veteran was scheduled for a Board hearing on January 26, 2015 regarding his claims for increase.  In a statement dated January 23, 2015, the Veteran's representative asked that the hearing be postponed as the hearing should have included the severance claims for service connection.  As discussed above, the severance issues are currently not on appeal at this time.  As such, the Board finds that the Veteran should be rescheduled for a hearing regarding the increased rating claims prior to November 1, 2012.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




